DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 2/4/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-8, and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Stearns et al. Nonpatent Literature Conformation-Specific Spectroscopy and Photodissociation of Cold, Protonated Tyrosine and Phenylalanine discloses a method of analyzing molecules comprising: generating ions from a sample of molecules to be analyzed (“…the nanospray ion source” [page 11815; right column; line 21]); cooling the generated ions below ambient temperature (“a 22-pole ion trap cooled to 6 K” [page 11815; left column; line 34]); fragmenting at least some of the cooled ions by irradiating the ions with light, wherein the wavelength of the light is scanned over a plurality of different wavelengths within one or more spectral intervals (“we measure electronic spectra of the parent ions by recording the photofragment ion signal as a function of the UV laser wavelength” [page 11815; right column; lines 14-16]); recording a fragment mass spectrum (illustrated in 
Stein U.S. PGPUB No. 2011/0204219 discloses a method for recording ion mass spectra from ions subjected to photo fragmentation by laser light (“dissociation of monomers and/or portions of monomers may be promoted by irradiation of the pore or a region near the pore with light, such as laser light” [0035]), and subsequent ion identification by mass spectrometry (“the mass to charge ratio of an ionized species may be determined using mass spectrometry” [0037]), wherein the laser light is scanned over a plurality of different wavelengths within at least two spectral intervals (“The… wavelengths of the incident light can be chosen to target the absorption maxima of a particular bond, for example the sugar-phosphate bond of a polynucleotide, in order to break the bond at a specific position… additional wavelengths can be chosen to ionize each monomeric unit, such as a DNA base, as it emerges from the pore on the vacuum side” [0035]), the at least two spectral intervals each chosen to excite one or more specific molecular bonds of a respective molecule wherein the one or more specific molecular bonds of the molecule comprise a non-covalent bond in a peptide, protein or a complex thereof or DNA (“Certain embodiments of the invention relate to passing a polymer, such as DNA, RNA, a protein, a polypeptide, a polysaccharide, etc., through a pore and cleaving the polymer in sequence” [Abstract]). However, Stein does not disclose a step of subjecting a flowing sample to a separation process where the concentration of two or more molecules each go through a local maximum. Therefore Stein cannot teach the claimed step of recording a fragment mass spectrum for each local maximum.
Gilbert et al. U.S. PGPUB No. 2014/0246576 discloses a method of analyzing molecules comprising: causing a sample to flow and subjecting the flowing sample to a separation process whereby different molecules in the flow become separated in time 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method of analyzing molecules comprising: recording a fragment mass spectrum for each local maximum through which two or more molecules flow in a separation process; the fragment mass spectrum comprising a detected signal versus 

Regarding dependent claims 2-8 and 10-16; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON L MCCORMACK/Examiner, Art Unit 2881